ORDER
PER CURIAM.
The trial court convicted Barry Wilkewitz of two counts of driving while intoxicated and two counts of driving while revoked. On appeal, he alleges that the trial court lacked jurisdiction to convict and sentence him. He contends the State failed to bring him to trial within 180 days of his request for final disposition as required by the Uniform Mandatory Disposition of Detainers Act (UMDDA), Section 217.450, et seq. RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not lack jurisdiction to convict and sentence Defendant. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).